United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1892
                                   ___________

Matthew J. Hopkins,                   *
                                      *
            Petitioner,               *
                                      * Petition for Review
      v.                              * of an Order of the
                                      * Federal Aviation Administration.
Marion C. Blakey, Administrator,      *
Federal Aviation Administration,      * [UNPUBLISHED]
                                      *
            Respondent.               *
                                 ___________

                             Submitted: June 20, 2007
                                Filed: June 28, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Matthew Hopkins petitions for review of an order of the National
Transportation Safety Board (Board), affirming an administrative law judge’s (ALJ’s)
decision in favor of the Administrator of the Federal Aviation Administration (FAA).
The Board’s order assessed a $1,500 civil penalty against Hopkins for operating an
aircraft carelessly and without proper certifications. The assessment resulted from
Hopkins’s August 2003 collision with a power line and forced landing while operating
a two-seat “Parascender II.”
       For reversal, Hopkins argues that, at the time of the August 2003 incident, he
was the sole occupant of the Parascender II, and it therefore qualified as an “ultralight
vehicle” under Part 103 of the Federal Aviation Regulations (FAR), 14 C.F.R. § 103.1
(“an ultralight vehicle is a vehicle that: (a) Is used or intended to be used for manned
operation in the air by a single occupant”). As such, Hopkins continues, the
regulations cited against him by the FAA did not apply to his operation of his
Parascender II.

       In response, the Administrator agrees that ultralight vehicles are not regulated
to the same degree as other aircraft. However, the Administrator argues, Hopkins’s
Parascender II did not qualify as an ultralight vehicle under section 103.1(a) because
it had two seats. The Administrator explains that Part 103 was promulgated with the
recognition that ultralight vehicles are generally used in sparsely populated areas for
recreation or sport and involve personal risks of which passengers on such vehicles
cannot be presumed to know; thus, ultralight vehicles were purposely defined in the
regulations as accommodating no more than one occupant (except if used for
instructional purposes, for which an authorized exemption is required).

       Jurisdiction in this court is proper under 49 U.S.C. §§ 46110, 46301(d)(6). This
court has exclusive jurisdiction to affirm, amend, modify, or set aside any part of the
Board’s order. See 49 U.S.C. § 46110(c). We review the Board’s order to “determine
whether it was arbitrary, capricious, an abuse of discretion, or contrary to law, giving
substantial deference to the FAA’s interpretation of its statutes and regulations.”
Edwards v. FAA, 367 F.3d 764, 767 (8th Cir. 2004) (citation omitted); see also Martin
v. Occupational Safety & Health Review Comm’n, 499 U.S. 144, 150 (1991) (“It is
well established that an agency’s construction of its own regulations is entitled to
substantial deference.” (internal quotation marks omitted)).

      Upon careful review, we hold that the Board’s decision was not arbitrary,
capricious, an abuse of discretion, or contrary to law, and we defer to the

                                          -2-
Administrator’s reasonable interpretation of section 103.1(a). See Trans States
Airlines, Inc. v. FAA, 439 F.3d 863, 864 (8th Cir. 2006) (“The Supreme Court has
cautioned courts to be hesitant to substitute an alternative reading for the [agency]’s
unless that alternative reading is compelled by the regulation’s plain language or by
other indications of the [agency]’s intent at the time of the regulation’s promulgation.”
(internal quotation marks omitted)); Edwards, 367 F.3d at 768 (deference to
administrative agency’s reasonable construction of statute is appropriate where agency
is entrusted with administration of statute); cf. Watkins v. NTSB, 178 F.3d 959, 961
(8th Cir. 1999) (per curiam) (whether agency’s action is arbitrary and capricious
depends on whether agency offered explanation for any decision that runs counter to
evidence or is so implausible that it could not be ascribed to difference in view or
product of agency expertise). Moreover, substantial evidence presented at the hearing
before the ALJ supported the Board’s finding that information explaining the FAA’s
interpretation of section 103.1(a) was publicly available during the relevant time
period. See 49 U.S.C. § 46301(d)(6) (findings of fact of Board are conclusive if
supported by substantial evidence).

       Accordingly, Hopkins’s petition for review is denied.
                     ______________________________




                                          -3-